Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 101
1.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 rejected under 35 U.S.C. 101 for being directed to an abstract idea.
Claims 1 and 13 being directed to an abstract idea in the form of a mental process.
Step 2A prong One, receiving a message in a session (a human can receive a message (spoken or written), determining an intention vector based at least on the message and the session, the intention vector indicating an attention point and an intention (determine an attention vector. e.g., the topic of the message/attention point and the intent of that message such as asking a question about the topic to receive an answer); wherein a fact memory vector and an emotion memory vector is generated and is used to determine the intention vector (determine the intention vector and generate a fact memory and emotion memory vectors), when the factor memory vector is generated, the fact memory vector is generated based on a candidate fact response that is based on one or more of the message, the session, a pure chat index, or a topic-topic knowledge graph (generate fact memory vector based on message of candidate fact response), and when the emotion memory vector is generated, the emotion memory is generated based on a candidate emotion response that is based on one or more of the message, the session, the pure chat index, or an emotion-topic knowledge graph ( generated emotion memory based on message of candidate emotion response), and generating a response based at least on the intention vector (then reply based on the understanding gained from identifying topic and intent (i.e., the vector) via speech or writing).  The additional limitation is the dynamic memory network (DMN).  The DMN isn’t performing a step that couldn’t be performed by a human, it’s well-known, routine, and conventional in Step 2B analysis as shown in Moon et al. (2020/0410012, [0155] – extend the conventional memory networks by enabling dynamic expansion of memory); and Santarone et al. 2019/01128771 discussed a vector, as is well-known to those schooled in the art, comprises a length and a direction ([0391]).  Claim 13 as for Step 2A prong One: a human can receive a message (spoken or written), determine an attention vector. e.g., the topic of the message/attention point and the intent of that message such as asking a question about the topic to receive an answer, a human could reasonably “encode” information into an emotion memory vector and the vector is a series of 0s and 1s dependent on what emotion is present from looking at characters (e.g., by reading words in the message) and generating a response based at least on the intention vector (then reply based on the understanding gained from identifying topic and intent (i.e., the vector) via speech or writing); as for Step 2A, Prong Two the abstract idea, as claimed, in not integrated into a practical application, recites additional elements of a message receiving module, an intention vector determining module, and a response generating module at a high level of generality such that they amount to no more than mere instructions to implement that abstract idea on a conventional computer; and a recurrent convolutional neural network (RCNN). The RCNN isn’t performing a step that couldn’t be performed by a human, it’s well-known, routine, and conventional in Step 2B analysis as shown in LI et al. (2018/0129742, [0006] – conventional recurrent neural networks can be used for a variety of tasks such as visual question answering); and Santarone et al. 2019/01128771 discussed a vector, as is well-known to those schooled in the art, comprises a length and a direction ([0391]). The claim does not point to a specific improvement in computers in their communication role or provides a specific improvement in the way computers operate. The claim as a whole, looking at the additional elements individually and in combination, does not integrate the abstracts idea into a practical application. See MPEP 2106.04(d). For Step 2B, as explained in Step 2A Prong Two, claim 13 recites the additional elements of a message receiving module, an intention vector determining module, and a response generating module; and a recurrent convolutional neural network (RCNN). The RCNN isn’t performing a step that couldn’t be performed by a human, it’s well-known, routine, and conventional in Step 2B analysis as shown in LI et al. (2018/0129742, [0006] – conventional recurrent neural networks can be used for a variety of tasks such as visual question answering). These limitations are merely including instructions to implement the abstract idea on a computer or using a computer as a tool to perform the abstract idea. Generic computer components that amount to mere instructions to implement the abstract idea on a computer cannot provide an inventive concept. Moreover, the additional elements do not reflect an improvement to a technology or technical field, or include the use of a particular machine or particular transformation. The additional elements, taken individually and in combination, do not result in the claim, as a whole, amounting to significantly more than the abstract idea. See MPEP 2106.05.
Depend claims 2-12 and 14-20 inherit the same defects.
Claim Objections
2.	Claim 13 objected to because of the following informalities:  claim 13 line 8 recites “a RCNN configured to encode…”. It is unclear as this RCNN is the same as “a recurrent convolutional neural network (RCNN)” recited in the preamble or different RCNN.  Appropriate correction is required. Failure to make appropriate corrections would lead to 112 second paragraph rejection(s).

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  	
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-2, 5 are rejected under 35 U.S.C. 103 as being unpatentable over submitted prior art Hao et al. (Emotional Chatting Machine: Emotional Conversation Generation with Internal and External Memory).
As to claim 1, Hao teaches a method for generating responses in automated chatting (abstract – Emotional Chatting Machine which generates responses), comprising: receiving a message in a session (Fig. 1 – input post; table 1 – example conversation with ECM); determining an intention vector based at least on the message and the session (Fig. 1 – fact from input post & emotion and Encoder -> c: intention context vector based on emotion generated by attention conditioned on h and state of the decoder s which are fact of intending; section 3 – converts the post sequence to hidden representations; Table 1 the fact is that because of the traffic user arrived late and the user emotion would be anger, disgust or sad) through dynamic memory network (DMN) (section 2.3 – memory-based networks; our model adopts a dynamic memory to model the change of an internal emotion state), the intention vector indicating an attention point and an intention (table 1 and Fig. 1 – attention, intention and emotion; sections 4.1-4.2 – emotion categories represented by dimensional vector; section 3 – context vector c.sub.t is designed to dynamically attend on key information of the input post); at least one fact memory vector based at least on the message and the session (Table 1 - fact that because of the traffic user arrived late, Fig. 1, section 3 and 4.1 – given a post X); at least one emotion memory vector based at least on the message and the session (Fig. 1 – emotion embedding; section 4.1 – a user-specified emotion; section 4.2 – emotion embedding; Table 1 - user emotion would be anger, disgust or sad) and generating a response based at least on the intention vector (Fig. 1 – output response; Fig. 1 - an input post and Table 1). Hao does not explicitly discuss a fact memory vector and an emotion memory vector is generated and used to determine the intention vector.
However, Hao teaches generating an intention that is coherent with the emotion category and an ideal emotional chatting system chooses the most appropriate emotion category to generate a response given a post (Table 1 and Fig. 1, sections 3, 4.1-4.2 – user specified emotion, emotion embedding, word embedding and context vector are fed into the decoder); and the intention vector based on the at least one fact memory vector (Table 1 – the fact that the traffic is too bad, I arrived late, worst day ever and page 2 – an internal memory module is used to implicitly model the change of the internal emotion state of the decoder; focusing on improving the content quality of generate responses or intention).
It would have been obvious to modify Hao to have a fact memory vector and an emotion memory vector is generated and used to determine the intention vector for the purpose of capturing the change of implicit internal emotion states and fact memory to determine and generate an improve the content quality of intention or response.
As to claim 2, Hao teaches the method of claim 12, wherein the determining the intention vector comprises: the fact memory vector based at least on the message and the session (Table 1 - fact that because of the traffic user arrived late, Fig. 1, section 3 and 4.1 – given a post X); the emotion memory vector based at least on the message and the session (Fig. 1 – emotion embedding; section 4.1 – a user-specified emotion; section 4.2 – emotion embedding; Table 1 - user emotion would be anger, disgust or sad); and generating the intention vector based on the at least one fact memory vector and the at least one emotion memory vector (Table 1 and Fig. 1, sections 3, 4.1-4.2 – user specified emotion, emotion embedding, word embedding and context vector are fed into the decoder). Hao does not explicitly discussed reasoning out at least one fact memory vector and one emotion memory vector. However, Hao teaches given a post X and a user specified emotion category e of the response to be generated that is coherent with the emotion category and since emotion category provides a high level abstraction of an expression of the emotion in response generation is to take as additional input the emotion category of a response to be generated (sections 3, 4.1-4.2); and one of emotion could be Like, Happiness, Sadness, Disgust, or Anger (Table 1). It would have been obvious reasoning out at least one fact memory vector and one emotion memory vector as part of generating the response that is coherent with the emotion category and given and converted a post sequence X for the purpose of generating a user specified emotion response automatically with emotion categories by an emotion classifier.
As to claim 5, Hao teaches the method of claim 2, wherein emotion memory vector from emotion vectors of the session (Fig. 1 – emotion embedding; section 4.1 – a user-specified emotion; section 4.2 – emotion embedding). Hao does not explicitly discuss reasoning out a second emotion memory vector from emotion vectors of one or more candidate emotion responses. However, Hao teaches given a post X and a user specified emotion category of the response to be generated that is coherent with the emotion category and since emotion category provides a high level abstraction of an expression of the emotion in response generation is to take as additional input the emotion category of a response to be generated (sections 3, 4.1-4.2); and one of emotion could be Like, Happiness, Sadness, Disgust, or Anger (Table 1). It would have been obvious reasoning out at least one fact memory vector and one emotion memory vector as part of generating the response that is coherent with the emotion category and given and converted a post sequence X for the purpose of generating a user specified emotion response automatically with emotion categories by an emotion classifier.

5.	Claim 3 rejected under 35 U.S.C. 103 as being unpatentable over submitted prior arts Hao in view of Socher et al. (2017/0024645)
As to claim 3, Hao does not explicitly discuss the method of claim 2, wherein the reasoning out the fact memory vector comprises: reasoning out a first fact memory vector from fact vectors of the session; and reasoning out a second fact memory vector from fact vectors of the candidate fact responses.  However, Hao uses context vectors and possible responses as part of context (Fig. 1). This is a basic feature of any QA system.
Socher teaches implementing a multi-layer neural network with model parameters used to process vector representations of question against vector representations of input facts; at least one input fact memory that stores a vector representation of input facts from which questions are answered ([0141]).
It would have been obvious before the effective filing date of the claimed invention to incorporate the teachings of Socher into the teachings of Hao for the purpose of passing over the input facts and an attention gate weight calculating code that applies a gating function to calculate attention gate weights and assign them to an episodic memory.

6.	Claims 8-9 rejected under 35 U.S.C. 103 as being unpatentable over submitted prior arts Hao in view of Lantao et al. (SeqGAN: Sequence Generative Adversarial  Nets with Policy Gradient).
As to claim 8, Hao teaches Fig. 1 – Encoder -> c: intention context vector based on emotion generated by attention conditioned on h and state of the decoder s; section 3 – converts the post sequence to hidden representations through dynamic memory network (DMN) (section 2.3 – memory-based networks; the model adopts a dynamic memory to model the changed of an internal emotion state). Hao does not explicitly discuss the method of claim 1 and the apparatus of claim 13, further comprising: establishing a generative adversarial network (GAN) including a generator and a discriminator, the discriminator being based on a deep semantic similarity model (DSSM).
Lantao teaches establishing a generative adversarial network (GAN) including a generator and a discriminator (abstract – generative adversarial net (GAN) uses a discriminative model to guide the training of the generative model has enjoyed considerable success in generating real valued data and SeqGAN bypasses the generator differentiation problem by directly performing gradient policy update; p. 1 – the outputs by G is used to guide the generative model G to slightly change the generated value to make it more realistic and in general adversarial net (GAN) a discriminative net D learns to distinguish whether a given data instance is real or not and generative net G learns to confuse D by generating high quality data; p. 3, last paragraph – generator and discriminator are trained alternatively); the outputs by G is used to guide the generative model G to slightly change the generated value to make it more realistic (p. 1 2nd column); deep discriminative models have shown a high performance in complicated sequence classification tasks (p. 4 1st column last paragraph).
It would have been obvious before the effective filing date of the claimed invention to incorporate the teachings of Lantao into the teachings of Hao for the purpose of using discriminator model to guide the training of the generative model that enjoyed considerable success in generating real valued data.
As to claim 9, Lantao teaches the method of claim 8, wherein the discriminator is trained by reference data and generated data, the generated data being generated by the generator based on samples of the reference data, and the generator is trained through a gradient policy that is based on a reward provided by the discriminator (Fig. 1 and p. 3).
Allowable Subject Matter
7.	Claims 4 and 6 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim (claim 1) and any intervening claims (claims 3, 2 and claims 5, 2, respectively). Claim 7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim (claim 1). Claim 10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all limitations of the base claim (claim 1) and any intervening claims (claims 8 and 9). Claim 11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim (claim 1) and any intervening claims (claims 5 and 2). Claim 12 objected because it depends on objected claim 11.
Claims 13-20 would be allowable if claim 13 rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101 rejections and the claim objection, set forth in this Office action.
Response to Arguments
8.	Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection.
Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUYNH H NGUYEN whose telephone number is (571)272-7489. The examiner can normally be reached Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QUYNH H NGUYEN/Primary Examiner, Art Unit 2652